NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  CARL SHELDEN,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1381
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-01507-LAS, Senior Judge Loren A.
Smith.
                ______________________

                Decided: July 12, 2018
                ______________________

   CARL SHELDEN, Goodyear, AZ, pro se.

    IGOR HELMAN, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
TARA K. HOGAN, ROBERT EDWARD KIRSCHMAN, JR., CHAD
A. READLER.
                 ______________________
2                                 SHELDEN v. UNITED STATES




    Before PROST, Chief Judge, BRYSON and O’MALLEY,
                     Circuit Judges.
PER CURIAM.
     Appellant Carl Shelden (“Shelden”), proceeding pro se,
appeals from the judgment of the U.S. Court of Federal
Claims (“Claims Court”) dismissing his complaint for lack
of subject-matter jurisdiction. See Shelden v. United
States (Dismissal Order), No. 17-1507 C, 2017 WL
5494043 (Ct. Cl. Nov. 16, 2017). For the reasons that
follow, we affirm.
                       BACKGROUND
    On October 13, 2017, Shelden, proceeding pro se, filed
a complaint in the Claims Court seeking several forms of
relief. See Compl., Shelden v. United States, No. 1:17-cv-
01507-LAS (Ct. Cl. Oct. 13, 2017), ECF No. 1 (“Compl.”). 1


    1   Shelden is not a stranger to this court. In 1979,
he and his wife sold real property to two men who were
later convicted of violating the Racketeer Influenced and
Corrupt Organizations Act (“RICO”). Shelden v. U.S.
(Shelden II), 7 F.3d 1022, 1024 (Fed. Cir. 1993), abrogated
on other grounds by Bennis v. Michigan, 516 U.S. 442
(1996). This property was thereafter forfeited to the
United States pursuant to 18 U.S.C. § 1963, and was
significantly damaged by erosion in the mid-1980s. Id. at
1024–26. Shelden and his wife filed suit in the Claims
Court seeking compensation for the diminution in the
value of their property caused by the erosion, but the trial
court held that they, as mortgagees of property forfeited
to the United States, suffered no taking by the govern-
ment that would be compensable under the Fifth
Amendment. Shelden v. United States (Shelden I), 26 Cl.
Ct. 375 (1992). We reversed and remanded for a determi-
nation of just compensation. Shelden II, 7 F.3d at 1031.
On remand, the Claims Court resolved certain disputes
SHELDEN v. UNITED STATES                                    3



Shelden alleges that he—a 75-year-old veteran of the
Navy and the Marines who is of American Indian and
Jewish ancestry—and his family have long “been forced to
endure and exposed to antisemitism and hate crimes for
decades” and have “been traumatized and tortured and
harassed in the workplace.” Id. ¶¶ 3, 242. He accuses the
U.S. Department of Justice, the Federal Bureau of Inves-
tigation, a local police department, a municipal court
judge, and the States of California, Florida, and Arizona
(together, “Defendants”) of committing tortious acts
against him and his family over a span of approximately
thirty-four years. See id. ¶ 3; id., Ex. B at ¶ 58.
     More specifically, Shelden asserts the following caus-
es of action against Defendants: (1) violations of his and
his son’s First, Fourth, Fifth, and Sixth Amendment
rights under the U.S. Constitution, id. ¶¶ 92–109;
(2) refusal to investigate, prosecute, and prevent crimes
against humanity and civil rights violations committed
against him and his son, both of whom are protected
minorities, id. ¶¶ 110–117; (3) the commission of various
torts, including defamation, assault, torture, conspiracy,
stalking, and intentional and negligent infliction of emo-
tional distress, id. ¶¶ 118–149; and (4) obstruction of
justice and commission of antitrust violations, largely in
relation to Shelden’s son’s businesses, id. ¶¶ 150. 2 Shel-



vis-à-vis fees and expenses, and the parties settled their
cross-appeals from this judgment. Shelden v. United
States (Shelden III), 34 Fed. Cl. 355 (1995); Shelden v.
United States (Shelden IV), 152 F.3d 946 (Fed. Cir. 1998)
(Table). Shelden’s complaint in this case contains a
number of allegations relating to this incident. See
Compl. ¶¶ 177–184.
    2   Shelden’s son, who claims to have written the ap-
peal brief in this case, see Appeal Br. at 3, previously filed
a complaint in the U.S. District Court for the District of
4                                 SHELDEN v. UNITED STATES




don sought injunctive relief against Defendants and
money damages in the amount of $24 billion. Id. ¶¶ 240,
244, 247b, 251, 254.
    On November 16, 2017, the Claims Court issued an
opinion and order, dismissing Shelden’s complaint for lack
of subject-matter jurisdiction and entering judgment
against him. Shelden, 2017 WL 5494043, at *3. First, it
dismissed all of Shelden’s claims against states, local
government entities, and local government officials,
noting that it lacks “jurisdiction over any claims alleged
against states, localities, state and local government
entities, or state and local government officials and em-
ployees; jurisdiction only extends to suits against the
United States itself.” Id. at *2 (quoting Anderson v.
United States, 117 Fed. Cl. 330, 331 (2014)). Second, it
rejected Shelden’s argument that his constitutional
violations are compensable under Bivens v. Six Unknown
Named Agents of la Bureau of Narcotics, 403 U.S. 388
(1971), holding that the Tucker Act does not provide the
Claims Court with jurisdiction over claims against indi-



Columbia on behalf of himself and two limited liability
companies, alleging many of the same facts alleged here.
See Compl., Shelden v. Dep’t of Justice, Civ. Action No. 16-
590 (JEB) (D.D.C. Mar. 30, 2016), ECF No. 1. The district
court dismissed this complaint because the allegations
therein were “so attenuated and unsubstantial as to be
absolutely devoid of merit, wholly insubstantial, obviously
frivolous, plainly unsubstantial, or no longer open to
discussion.” Shelden v. Dep’t of Justice, Civ. Action No.
16-590 (JEB), 2016 WL 8286142, at *1 (D.D.C. Mar.31,
2016). The U.S. Court of Appeals for the District of
Columbia Circuit affirmed, and the U.S. Supreme Court
denied certiorari. Shelden v. U.S. Dep’t of Justice, 672 F.
App’x 33 (D.C. Cir. Oct. 19, 2016) (Mem.), cert. denied,
137 S. Ct. 1347 (2017).
SHELDEN v. UNITED STATES                                   5



vidual federal officials. Id. (citations omitted). It then
held that it lacks jurisdiction over Shelden’s constitution-
al, statutory, and tort claims against the United States,
reasoning that such claims either are not “money-
mandating” under the Tucker Act, 28 U.S.C. § 1491(a)(1),
or must be brought in federal district courts. Id. at *2–3.
Finally, it held that Shelden’s requests for various forms
of assistance and injunctive relief are not properly before
it, because “[t]he Tucker Act does not provide independent
jurisdiction over... claims for equitable relief.” Id. (quot-
ing Taylor v. United States, 113 Fed. Cl. 171, 173 (2013)).
   Shelden appeals.      We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                        DISCUSSION
     Although the court is sympathetic to Shelden’s alleged
medical conditions, the foreclosure of his real property
and the legal battle that ensued, and historical indignities
against minority groups to which he alleges he belongs,
the Claims Court did not err in dismissing his complaint
for lack of subject-matter jurisdiction.
     “In a given case, whether Tucker Act jurisdiction ex-
ists is a question of law that we review without deference
to the decision of the trial court.” Metz v. United States,
466 F.3d 991, 995 (Fed. Cir. 2006) (citation omitted).
Shelden, as the petitioner below, “bears the burden of
proving that” the Claims Court “possessed jurisdiction
over his complaint.” Sanders v. United States, 252 F.3d
1329, 1333 (Fed. Cir. 2001) (citing Rocovich v. United
States, 933 F.2d 991, 993 (Fed. Cir. 1991)). Even though
pleadings filed by pro se plaintiffs are subject to less
stringent standards than are formal pleadings drafted by
lawyers, Hughes v. Rowe, 449 U.S. 5, 9 (1980), the fact
that he acted pro se cannot excuse failures in demonstrat-
ing jurisdictional requirements, Henke v. United States,
60 F.3d 795, 799 (Fed. Cir. 1995). Finally, the Claims
Court is entitled to raise the issue of subject-matter
6                                  SHELDEN v. UNITED STATES




jurisdiction sua sponte. Folden v. United States, 379 F.3d
1344, 1354 (Fed. Cir. 2004).
    Shelden asserted in his complaint that the Claims
Court could exercise jurisdiction over his claims under 28
U.S.C. § 1491, a provision of the Tucker Act. See Compl.
¶ 46a. He does not cite to this provision or address the
jurisdictional issue in his appeal brief, however. See
generally Appellant Br. 3 The Tucker Act grants the
Claims Court jurisdiction over “claims for money damages
‘against the United States founded either upon the Con-
stitution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.’”
Moden v. United States, 404 F.3d 1335, 1341 (Fed. Cir.
2005) (quoting 28 U.S.C. § 1491(a)(1)).
    None of Shelden’s claims are within the jurisdiction of
the Claims Court. First, the Claims Court does not
possess jurisdiction over claims brought against persons,
entities, and territories other than the United States. As
the Supreme Court has held, the Claims Court’s “jurisdic-
tion is confined to the rendition of money judgments in
suits brought for that relief against the United States, . . .
and if the relief sought is against others than the United
States the suit as to them must be ignored as beyond the
jurisdiction of the court.” United States v. Sherwood, 312
U.S. 584, 588 (1941) (citation omitted). Thus, Shelden’s
claims against Defendants other than the United States
are not cognizable. Moreover, to the extent Shelden
asserts claims against government officials in their indi-
vidual capacities for violations of his constitutional rights,


    3   In July 2018, the court received a document filed
by Shelden’s son, which likewise does not address the
issue of jurisdiction. See Letter, Shelden v. United States,
No. 18-1381 (Fed. Cir. July 5, 2018), ECF No. 25.
SHELDEN v. UNITED STATES                                 7



such “Bivens actions” lie outside the jurisdiction of the
Claims Court. Brown v. United States, 105 F.3d 621, 624
(Fed. Cir. 1997).
    Second, the Claims Court lacks jurisdiction over Shel-
den’s claims asserting violations of his First, Fourth, and
Sixth Amendment rights. See United States v. Connolly,
716 F.2d 882, 887 (Fed. Cir. 1983) (“We agree with the
Court of Claims that the first amendment, standing alone,
cannot be so interpreted to command the payment of
money.”); Brown v. United States, 105 F.3d 621, 623 (Fed.
Cir. 1997) (“Because monetary damages are not available
for a Fourth Amendment violation, the Court of Federal
Claims does not have jurisdiction over a such a viola-
tion.”); Smith v. United States, 36 F. App’x 444, 446 (Fed.
Cir. 2002) (holding that the Court of Federal Claims
“lacks jurisdiction because the Sixth Amendment does not
obligate the United States to pay money damages”);
Omran v. United States, 629 F. App’x 1005, 1008 (Fed.
Cir. 2015) (same). Nor does it possess jurisdiction over
Shelden’s Fifth Amendment claims to the extent such
claims are brought under that Amendment’s Due Process
Clause. See Collins v. United States, 67 F.3d 284, 288
(Fed. Cir. 1995) (holding that the Fifth Amendment’s “due
process clause does not obligate the government to pay
money damages”).
    Whether the Claims Court has jurisdiction over
claims brought under the Fifth Amendment’s Takings
Clause requires additional scrutiny. Although we have
recognized that “the Takings Clause of the Fifth Amend-
ment is money-mandating,” subject-matter jurisdiction
over such a claim only exists when a petitioner asserts a
non-frivolous claim. Moden, 404 F.3d at 1340–41. That
is, Shelden must “identify[] a valid property interest”
under the Fifth Amendment and show a “governmental
action [that] amounted to a compensable taking of that
property interest.” Air Pegasus of D.C., Inc. v. United
States, 424 F.3d 1206, 1212-13 (Fed. Cir. 2005).
8                                  SHELDEN v. UNITED STATES




     Shelden has not made this showing. He clarifies in
his brief that his son’s “life, career, medical/pharma
profits, [and] education” were “taken,” and that there was
“theft of property of [Mr. Shelden’s] assets in divorce, . . .
business revenues expectedly in the billions of dollars, . . .
taking of family time, taking of enjoyment and travel,
taking of life, taking of wealth [and] taking of businesses,
etc.” Appellant Br. 19 (emphasis omitted). Of these, only
Shelden’s son’s revenue, profits, and property constitute
“tangible property [that] may be the subject of takings
claims.” Conti v. United States, 291 F.3d 1334, 1338–39
(Fed. Cir. 2002). Shelden has not, however, plausibly
alleged how or by whom this property was taken. Ac-
ceptance Ins. Cos., Inc. v. United States, 583 F.3d 849,
853–54 (Fed. Cir. 2009) (citing Bell Atl. Corp. v. Twombly,
550 U.S. 544, 557 (2007)); see also Kitt v. United States,
277 F.3d 1330, 1336 (Fed. Cir. 2002) (stating that the
analysis of a takings claim requires identifying the pre-
cise governmental action that is the subject of the claim).
Moreover, Shelden lacks standing to assert a taking of his
son’s property. See Air Pegasus, 424 F.3d at 1215 (“As an
initial matter, a claimant seeking compensation from the
government for an alleged taking of private property
must, at a minimum, assert that its property interest was
actually taken by the government action.”).
    Moreover, because a “Tucker Act suit does not lie for
an executive taking not authorized by Congress, expressly
or by implication,” the Claims Court lacks jurisdiction
over takings claims in which the petitioner asserts the
subject taking was not authorized. Tabb Lakes, Ltd. v.
United States, 10 F.3d 796, 802 (Fed. Cir. 1993) (citations
omitted) (emphasis added) (rejecting the petitioner’s
theory that compensation for a taking must be paid where
a mistake is made in the Army Corps of Engineer’s permit
process, because “[a] mistake may give rise to a due
process claim, not a taking claim”). Here, Shelden affirm-
atively argues that the United States and/or its officers
SHELDEN v. UNITED STATES                                     9



took his and his son’s property in violation of “Congres-
sional orders,” Appellant Br. 49, and subject to an “unlaw-
ful” “conspiracy,” id. at 55. Additionally, to the extent
Shelden claims that state courts took his property without
just compensation, “the Court of Federal Claims cannot
entertain a taking claim that requires the court to scruti-
nize the actions of another tribunal.” Vereda, Ltda. v.
United States, 271 F.3d 1367, 1375 (Fed. Cir. 2001) (in-
ternal quotation marks omitted).
    Third, we have recognized that, because the Claims
Court “is a court of limited jurisdiction,” it “lacks jurisdic-
tion over tort actions against the United States.” Brown,
105 F.3d at 623 (citing 28 U.S.C. § 1491(a); Keene Corp. v.
United States, 508 U.S. 200, 214 (1993)). We have also
held that the Claims Court lacks jurisdiction to adjudicate
claims brought under federal or state criminal statutes,
none of which are money-mandating. See Joshua v.
United States, 17 F.3d 378, 379 (Fed. Cir. 1994). There-
fore, the Claims Court lacks jurisdiction over Shelden’s
defamation, assault, torture, conspiracy, stalking, inten-
tional and negligent infliction of emotional distress, and
obstruction of justice claims. The same is true of Shel-
den’s assertions on appeal that certain individuals “inten-
tional[ly] transfer . . . sexually transmitted disease to [Mr.
Shelden’s] son,” “advocate[ed] violent means to effect
political and economic change to over-throw the Govern-
ment and attack and kill American royalty,” and “falsely
charg[ed] [his] son with animal abuse [and] falsely claim-
ing . . . he is a pedophile.” Appellant Br. 13.
    The Claims Court likewise lacks jurisdiction over
Shelden’s claims for violations of the Civil Rights Act, the
antitrust laws, and RICO, as such claims, by statute, vest
exclusively in the federal district courts. 28 U.S.C.
§ 1343(a)(4) (2011) (“The district courts shall have origi-
nal jurisdiction of any civil action . . . [t]o recover damages
or to secure equitable or other relief under any Act of
Congress providing for the protection of civil rights. . . .”);
10                                SHELDEN v. UNITED STATES




Jefferson v. United States, 104 Fed. Cl. 81, 89 (2012)
(collecting cases holding that the Claims Court lacks
jurisdiction to entertain claims brought under 42 U.S.C.
§§ 1983 or 1985); Marrese v. Am. Acad. Orthopaedic
Surgeons, 470 U.S. 373, 379–80 (1985) (holding that
federal antitrust claims are within the exclusive jurisdic-
tion of the federal district courts); Trevino v. United
States, 557 F. App’x 995, 998 (Fed. Cir. 2014) (explaining
that claims under the RICO statute do not mandate the
payment of money); Hufford v. United States, 87 Fed. Cl.
696, 702 (2009) (holding that the Claims Court lacks
jurisdiction over RICO claims).
     Finally, the Claims Court “has no power to grant af-
firmative non-monetary relief unless it is tied and subor-
dinate to a money judgment.” James v. Caldera, 159 F.3d
573, 580 (Fed. Cir. 1998) (quoting Bobula v. U.S. Dep’t of
Justice, 970 F.2d 854, 859 (Fed. Cir. 1992)). This is
because the Tucker Act only permits equitable relief that
is “an incident of and collateral to” a money judgment. 28
U.S.C. § 1491(a)(2). Shelden has not asserted a money-
mandating claim over which the Claims Court has sub-
ject-matter jurisdiction, and therefore equitable relief is
not available to him.
                       CONCLUSION
    We have considered Shelden’s remaining arguments
and find them unpersuasive. Accordingly, the judgment
of the U.S. Court of Federal Claims dismissing Shelden’s
complaint for lack of subject-matter jurisdiction is
                      AFFIRMED
                          COSTS
     No costs.